     Case 5:04-cv-00120-GHK-JPR Document 52 Filed 01/14/20 Page 1 of 6 Page ID #:432



                                                                                                              JAN 14 2020
                                                                                                               DISTRICT OF CALIFORNIA+
                                                                                                                              DEFi1TY



                                             UNITED STATES bISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER

  David Anthony Dean                                                                       EDCV04-0120-GHK (iPR)
                                                    PLAINTIFFS)
                                v.
  Richard Rinner
                                                                                NOTICE AND ORDER RE FILING BY
                                                                                    VEXATIOUS LITIGANT
                                                 DEFENDANT(S).

on     January 6,2020                       the Court received the attached
   ❑ Complaint ❑Petition O Notice of Removal,captioned
   ~ other document(s), entitled Letter to the Clerk
from David Anthony Dean                                               > who was found by the Court on       10/17/19
 in case numberEDCV04-0120-GHK (JPR)        to be a vexatious litigant and/~r subject to the following restrictions on the filin~of
 additional documents:
    ~ A court order or written authorization from a judge must be obtained prior to the filing of document(s).
     ❑ Submission of documents)for filing requires a Motion for Leave to File.
     ~ Document(s) must be pre-screened by the Court before filing.
     ❑ Filing fee must be paid.
     ❑ No further filings are to be accepted in this case from the person named above or anyone acting on his or her behalf.
     ❑ Bond in the amount of$                                must be posted in order to proceed.
     ❑ Other

 Pursuant to the terms of the order imposing filing restrictions, the attached documents) will be forwarded to the
 ❑ assigned magistrate judge assigned district judge ❑Chief Judge for review.
------------------------------------------------------------------------------------------------------
 ❑ IT IS HEREBY ORDERED that the documents) presented:
          ❑ be filed in the above-captioned case.
          ❑ be filed in case number
          ❑ be filed as a new case.
 or
 ~,IT IS RECOMMENDED that the documents) presented not be filed. The Clerk is directed to forward thi
    recommendation to the appropriate district judge for review. propoS~d f'iZt~ .S uv►ii~+e.11.~+~L~bl~• ~~~ ~ Ce ~'
                                                                                                 c~tnie~ was ~x~- (ao(b~ mo+t~
 .~a.V~VO~,Yl,l °li ~.OZO                                                                                          ~ h ~,v,uS~1- z.o 14.
Date                                                    nited States Magistrate Judge                                                      {a

IT IS HEREBY ORDERED that the documents) presented
       not be filed.
     ❑ be filed in the above-captioned case.
     ❑ be:~'iled in case number
     O be filed as a new case.

   O~n~.~~ ~ ~ 1~ Zo                                ~.~~               ~~~~
                                                      U to States District Judge
CV-115(04/2018)                         NOTICE AND          RE FILING BY VEXATIOUS LITIGANT
Case 5:04-cv-00120-GHK-JPR Document 52 Filed 01/14/20 Page 2 of 6 Page ID #:433




                                                         i~




                                               J    ~ l~ l
                                                         s
    Case 5:04-cv-00120-GHK-JPR Document 52 Filed 01/14/20 Page 3 of 6 Page ID #:434




                                      ~.                   _~            x .~~
                                                                         !!! ~~ !

                                                                                                          i~
                 i~~                                            ~

                       ~~ ~ ~ ~e-~~r~~ ~   ns~~rs -armor r~a~




                                                                                               T




    ~..

                          ~ ;.             .
                                           ,
                                                    JCS                                        I




•    ~~    ~,~.~~r        ~ ~►:
                             _ ~..~            :'         _,_       l:
                                                                    —     tI     ,. _ _ter► ~' ~. ~~ ~.

                                                                                                               3
Case 5:04-cv-00120-GHK-JPR Document 52 Filed 01/14/20 Page 4 of 6 Page ID #:435
                                            ~~                                 ~;~



      I                    t           ~ ar t          ~                       L         ms's_■_ ;~"                   _ _ ~►~        .::.


.I~ '                          ~
                                                                                        . ~

     I                                                                                                                                ~

      ~_                                         ~

     IR   ~    ~      _~           #'1~
                                                 .~       r `.`~'"~ _      ~     l<           ~1~~                ,~    Lam.           ~t


                   .,err           ~         t~ ~ !~ ~             ~.~.        l~                    ~_                                      ~


                                                                               ~                                            - ~~
      ~~. ~ / ~ .                       ~ ,~~' .ter   ~



                                                                     ~ _"                            _    _~                           r




     I


     I

                                                          ~. .~~i                      ,.:,1                                           4'1 .

     I
     ■
      ■a—L!~I~ilr,+~.~d~r:.*,~+es:_i~!wtc~.er~.~..Y=j—'y~i.+sLr:~:e~~,                                                 ~•        ~           ~L1-.~f►~


     I
     ,         ,~~'_ .                  ALL .ti.      1.. ~              ~.~   / ^1~     1                    ~        ,~               ~.;~' .
           r
                                                                                        ...~c.           ..                          ~~.J►.r~
                               ~r ;                    ~    ;~ :     ~                 ..        y
                                                                                                          ~                               _
     Case 5:04-cv-00120-GHK-JPR Document 52 Filed 01/14/20 Page 5 of 6 Page ID #:436




~o
                                                                       .~'   ~~   "'~




                                                                                        i



                     ~   .Lr             I~(   ~t'~ ..   ~




                                                    ~~~
                                                   . r..~~~ f.,rte,




          ~u~~~l
            f



~~~f                            v
Case 5:04-cv-00120-GHK-JPR Document 52 Filed 01/14/20 Page 6 of 6 Page ID #:437


                  ~~~

         ~ -~ ~~2c~~9U~'~l~                                                     ai'~.   q                                   onc~                 j
                                                                                                                                                 '
                                                                                ~~~ t~ ~
         3u`,~53A✓~b ~~
                                                                                                                                   Ba,~ 5.a„ew




                                              RECciv'~J Cn'_'r7                                ~..-E_,:`.g~.,...   ~`       „T.
                                                                                                                             f~ ~'".
                                      CLERK, U.S. ~ISTP.iCT              ~. S           ~               T


          ~-                            ~   JAN   —s~                  ~tr~ ~t r►~ s-~
                                        ~                                                                      ~                 a~.
                                  ~~~~~ ,,,. ~~ S7RICT OF CAL' "RNIA
                                                             DFPUi`"
                                  ~ ~~




                    ~~     y
                         '"`"~,,,._                         4230!-453553                    ~~I~i~N~„~~q~ll~~~hlln~}~I~h„~jln)Ju~l~~~i~.~~~ll~~~llh




                                                                                                                        t
